HARDIN, P. J.,
(concurring.) Although, as a rule, we do not disturb a verdict founded upon conflicting evidence, (Clemons v. Supreme Assembly, 21 N. Y. Supp. 348.) still, in a case where so much doubt exists as to the correctness of the finding, as is clearly shown by the foregoing opinion, I am disposed to favor another trial, when the parties may, if possible, present more satisfactory evidence upon the vital questions. I therefore vote for a new trial. Judgment and order reversed, and a new trial ordered, upon the payment by the appellant of the costs of the trial, and without costs of this appeal to either party. In case such costs are not paid within 20 days, then judgment and order affirmed, with costs.